ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Moore's Cafeteria Services, Ltd.             )      ASBCA No. 58196
                                             )
Under Contract No. N00244-07-C-0048          )

APPEARANCE FOR THE APPELLANT:                       Mr. Daniel V. Moore
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Pamela J. Nestell, Esq.
                                                     Senior Trial Attorney
                                                    Theresa Chesnut, Esq.
                                                     Assistant Counsel
                                                     NA VSUP Fleet Logistics Center
                                                     San Diego, CA

                                ORDER OF DISMISSAL

       For reasons indicated by one or both parties, the Board is unable to proceed with
disposition of the above appeal for an inordinate length of time due to factors not within
the control of the Board. Accordingly, this appeal is dismissed without prejudice
pursuant to Board Rule 30. Unless either party or the Board acts to reinstate the appeal
within one year from the date of this Order, the dismissal shall be deemed with prejudice.

       Dated: 8 April 2014



                                             ~~E~Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58196, Appeal of Moore's Cafeteria
Services, Ltd., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2